Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 11/22/2021 has been entered. Claims 1, 3-4 and 6 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruno (US 20150273526 A1) in view of Yazaki (US 20090219345 A1) and Yagi (US 20100302323 A1)
Regarding claim 1, Tsuruno teaches three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis. (Fig.4, Fig.6)

Tsuruno also teaches a substrate (44) extending on an X-Y plane along the X axis and the Y axis, the substrate having a first opening (46), a second opening (46), and a partition (47), the first opening and the second opening being located next to each other via the partition along the X axis, the substrate having a thickness along the Z axis. (Paragraph 74, Fig.4, 44, 45, 46, 47)

Tsuruno also teaches a support film (45, 56) that is provided on the partition of the substrate and covers the first opening and the second opening. (Paragraph 74, Paragraph 79, Fig.4, 45, 56)

Tsuruno also teaches an ultrasonic transmitter (TR, 23) configured to transmit an ultrasonic wave, the ultrasonic transmitter being configured with a plurality of transmission transducers (TR) arranged along the Y axis, each of the plurality of transmission transducers being configured with a first lower electrode (27) disposed on the support film (45), the first lower electrode being overlapped with the first opening along the Z axis. (Paragraphs 68, 66, 77, Fig.3-4)

Tsuruno also teaches a transmitting piezoelectric film (28, 24) disposed on the support film (45) and the first lower electrode (27), the transmitting piezoelectric film being overlapped with the first opening (46) along the Z axis. (Paragraphs 68, 86 Fig.4)



Tsuruno also teaches an ultrasonic receiver (RR) configured to receive the ultrasonic wave, the ultrasonic receiver being configured with a plurality of reception transducers (RR) arranged along the Y axis, the plurality of transmission transducers being arranged directly next to the plurality of reception transducers along the X axis, each of the plurality of reception transducers being configured with a lower electrode (27) disposed on the support film, the electrode being overlapped with the second opening (46) along the Z axis. (Paragraphs 66, 68, 80 Fig.2-5, 27) 

Tsuruno does not explicitly teach a second lower electrode. 

Tsuruno also teaches a receiving piezoelectric film (24, 28) disposed on the support film (45, 56) and the lower electrode (27), the receiving piezoelectric film being overlapped with the second opening along the Z axis. (Paragraph 26, Paragraph 68, Paragraph 86, Fig.4, 27, 24, 45. 56) Tsuruno disclose in paragraph 26 “The piezoelectric element formed of the vibrating film, the piezoelectric body, the first electrode, and the second electrode can be utilized in receiving sound waves, and a piezoelectric element formed of the second vibrating film, the second piezoelectric body, the third electrode, and the fourth electrode can be utilized in emitting sound waves”, therefore the piezoelectric film is both receiving and transmitting. Tsuruno teaches the invention as claimed but does not explicitly teach a second lower electrode.

Tsuruno also teaches the common electrode (26) disposed on the receiving piezoelectric film (28, 24) the receiving piezoelectric film being sandwiched between the lower electrode (27) 

Tsuruno also teaches wherein, when an area of an overlap along the Z axis among the first lower electrode (27), the transmitting piezoelectric film (28) and the common electrode (26) is set as an area. (Paragraph 68, Fig.4, 26-28) Tsuruno also teaches a receiving piezoelectric film (28). 

Tsuruno also teaches the common electrode of the plurality of transmission transducers and the common electrode of the plurality of reception transducers are the same common electrode. (Paragraphs 29, 66 and 68, Fig.4) Tsuruno teaches an upper electrode (26) as a fourth electrode which is can be utilized in emitting sound waves. (See Paragraphs 29, 66, 68, 82, Fig.4) Tsuruno further teaches in Fig.4 multiple upper electrodes (27) (common electrode) that are disposed on both the transmitting and/or receiving piezoelectric film (24, 28) Tsuruno also teaches the same material can be used for the plurality of electrodes used in the Tsuruno discloser. (Paragraph 82)

Tsuruno does not explicitly teach an area of an overlap along the Z axis among the second lower electrode, the receiving piezoelectric film, and the common electrode is set as a second area, the second area is smaller than the first area.

Tsuruno does not explicitly teach wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film.

Yazaki teaches a second lower electrode (Paragraph 49, Fig.3, 60) and Yazaki teaches an area of an overlap along the Z axis among the second lower electrode (60), the piezoelectric 


Yagi teaches wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film. (Paragraph 47, Paragraph 46) Yagi discloses “the thickness of the piezoelectric elements 7a and 7b may be varied” and “the first piezoelectric element 7a for the sensor is reduced compared to the area of the second piezoelectric element 7b”, therefore it would have been obvious to one having ordinary skill in the art to include transmitting piezoelectric film thickness dimension that is larger than the thickness dimension of a receiving piezoelectric film. Yagi also teaches the second area is smaller than the first area. (Paragraph 46) Yagi discloses “the area of the first piezoelectric element 7a for the sensor is reduced compared to the area of the second piezoelectric element 7b”, thus it would have been obvious to one having ordinary skill in the art to make a second area smaller than the first since the area.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tsuruno to incorporate a second lower and an area of an overlap along the Z axis among the second lower electrode, the piezoelectric film, and the common electrode is set as a second area as taught by Yazaki in order to have two piezoelectric elements with electrodes that carry current and further modify Tsuruno to incorporate wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film and wherein the second area is smaller than the first area as taught by Yagi in order for the shape of  piezoelectric elements that may be optimized depending on their respective functions and for the shape of the 

Regarding claim 3, Tsuruno teaches, wherein the plurality of reception transducers are connected in series. (Paragraph 93, 82, Paragraph 66, Fig.5)

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruno in view of Yazaki and Yagi and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 4, Tsuruno teaches three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis. (Fig.4, Fig.6)

Tsuruno also teaches a substrate (44) extending on an X-Y plane along the X axis and the Y axis, the substrate having a first opening (46), a second opening (46), and a partition (47), the first opening and the second opening being located next to each other via the partition along the X axis, the substrate having a thickness along the Z axis. (Paragraph 74, Fig.4, 44, 45, 46, 47)

Tsuruno also teaches a support film (45, 56) that is provided on the partition of the substrate and covers the first opening and the second opening. (Paragraph 74, Paragraph 79, Fig.4, 45, 56)

Tsuruno also teaches an ultrasonic transmitter (TR, 23) configured to transmit an ultrasonic wave, the ultrasonic transmitter being configured with a plurality of transmission transducers (TR) arranged along the Y axis, each of the plurality of transmission transducers 

Tsuruno also teaches a transmitting piezoelectric film (24) disposed on the support film (45) and the first lower electrode (27), the transmitting piezoelectric film being overlapped with the first opening (46) along the Z axis. (Paragraph 68, Fig.4)

Tsuruno also teaches a common electrode (26) disposed on the transmitting piezoelectric film (28), the transmitting piezoelectric film being sandwiched between the first lower electrode (27) and the common electrode along the Z axis. (Paragraph 68, Fig.4, 26, 27, 28)

Tsuruno also teaches an ultrasonic receiver (RR) configured to receive the ultrasonic wave, the ultrasonic receiver being configured with a plurality of reception transducers (RR) arranged along the Y axis, the plurality of transmission transducers being arranged directly next to the plurality of reception transducers along the X axis, each of the plurality of reception transducers being configured with a lower electrode (27) disposed on the support film, the electrode being overlapped with the second opening (46) along the Z axis. (Paragraphs 66, 68, 80 Fig.2-5, 27) 

Tsuruno does not explicitly teach a second lower electrode. 

Tsuruno also teaches a receiving piezoelectric film (28) disposed on the support film (45, 56) and the lower electrode (27), the receiving piezoelectric film being overlapped with the second opening along the Z axis. (Paragraph 26, Paragraph 68, Fig.4, 27, 28, 45. 56) Tsuruno disclose in paragraph 26 “The piezoelectric element formed of the vibrating film, the 

Tsuruno also teaches common electrode along the Z axis. (Paragraph 68, Fig.4, 26-28) 

Tsuruno teaches the common electrode (26) disposed on the receiving piezoelectric film (28), the receiving piezoelectric film being sandwiched between the lower electrode (27) and the common electrode along the Z axis. (Paragraph 68, Fig.4, 26-28) 

Tsuruno also teaches the common electrode of the plurality of transmission transducers and the common electrode of the plurality of reception transducers are the same common electrode. (Paragraphs 29, 66 and 68, Fig.4) Tsuruno teaches an upper electrode (26) as a fourth electrode which is can be utilized in emitting sound waves. (See Paragraphs 29, 66, 68, 82, Fig.4) Tsuruno further teaches in Fig.4 multiple upper electrodes (27) (common electrode) that are disposed on both the transmitting and/or receiving piezoelectric film (24, 28) Tsuruno also teaches the same material can be used for the plurality of electrodes used in the Tsuruno discloser. (Paragraph 82)

Tsuruno also teaches wherein, when an area of an overlap along the Z axis among the first lower electrode (27), the transmitting piezoelectric film (28) and the common electrode (26) is set as an area. (Paragraph 68, Fig.4, 26-28) Tsuruno also teaches a receiving piezoelectric film (28). 



Tsuruno does not explicitly teach wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film and a controller configured to control the ultrasonic device.

Yazaki teaches a second lower electrode (Paragraph 49, Fig.3, 60) and Yazaki teaches an area of an overlap along the Z axis among the second lower electrode (60), the piezoelectric film (70), and the common electrode (80) is set as a second area. (Paragraph 43, Fig.3) Yazaki discloses in Fig.3 a first and second area.

Yagi teaches wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film. (Paragraph 47, Paragraph 46) Yagi discloses “the thickness of the piezoelectric elements 7a and 7b may be varied” and “the first piezoelectric element 7a for the sensor is reduced compared to the area of the second piezoelectric element 7b”, therefore it would have been obvious to one having ordinary skill in the art to include transmitting piezoelectric film thickness dimension that is larger than the thickness dimension of a receiving piezoelectric film. Yagi also teaches the second area is smaller than the first area. (Paragraph 46) Yagi discloses “the area of the first piezoelectric element 7a for the sensor is reduced compared to the area of the second piezoelectric element 7b”, thus it would have been obvious to one having ordinary skill in the art to make a second area smaller than the first since the area.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tsuruno to incorporate a second lower and an area of an overlap along the Z axis among the second lower electrode, the piezoelectric film, and the common electrode is set as a second area as taught by Yazaki in order to have two piezoelectric elements with electrodes that carry current and further modify Tsuruno to incorporate wherein a thickness dimension along the Z axis of the transmitting piezoelectric film is larger than a thickness dimension along the Z axis of the receiving piezoelectric film and wherein the second area is smaller than the first area as taught by Yagi in order for the shape of  piezoelectric elements that may be optimized depending on their respective functions and for the shape of the piezoelectric elements to potentially be optimized depending on their respective functions(increase the sensitivity of the sensor and improve the lifetime and durability of the transmitter) and further modify Tsuruno to incorporate a controller configured to control the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device.

Regarding claim 6, Tsuruno teaches, wherein the plurality of reception transducers are connected in series. (Paragraph 93, 82, Paragraph 66, Fig.5)

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 

Regarding applicants arguments to claim 2 starting on page 9 of applicants remarks, applicant discloses “Applicant respectfully submits that the Examiner's assertion regarding claim 2 might not be correct because the Examiner has compared the areas of two piezoelectric elements 7a and 7b of Yagi, but not compared the overlapped areas of the electrodes (10a and 19b) and the piezoelectric elements (7a and 7b)”, examiner respectfully disagrees. The reference Yagi is introduced in this specific case to teach a second area is smaller than a first area (Paragraph 46), Tsuruno teaches wherein, when an area of an overlap along the Z axis among the first lower electrode (27), the transmitting piezoelectric film (28) and the common electrode (26) is set as an area (Paragraph 68, Fig.4, 26-28) and Yazaki teaches an area of an overlap along the Z axis among the second lower electrode (60), the piezoelectric film (70), and the common electrode (80) is set as a second area (Paragraph 43, Fig.3), Yazaki also teaches in Fig.3 a first and second area. When the Yazaki and Yagi references are in combination with Tsuruno, the invention as claimed is taught properly. 
Furthermore Yagi teaches that 7a and 7b have different areas and as illustrated in Figs.4-5 of Yagi the area of 7b is bigger than the area of 7a. The first and the second piezoelectric elements 7a and 7b inherently have an electrode layer on the top and bottom (See Paragraph 58 Yagi). Tsuruno teaches the bottom electrode can be the common electrode (Paragraph 68, Fig.4, 26-28 Tsuruno) and therefore it would have been obvious modified Tsuruno to incorporate a first and second area of overlap in order to support the transmission and reception. See annotated Figs.4-5 of Yagi below for further detail. 


    PNG
    media_image1.png
    498
    935
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    492
    924
    media_image2.png
    Greyscale













Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645